UNITED STATES OF AMERICA
SOUTHERN DISTRICT OF NEW YORK

 

 

w+ x

USA

18 Cr. 00736-04 (NSR)
- against -

FELIPE BARAJAS, ORDER ACCEPTING

PLEA ALLOCUTION
Defendant.
veceee en _ --X
ROMAN, D.J.:

The Court has reviewed the transcript of the plea allocution in the above-entitled case,
the charging papers, and all other pertinent parts of the record. The Report and
Recommendation of the Honorable Lisa Margaret Smith, United States Magistrate Judge, dated

December 10, 2019, is approved and accepted.

SO ORDERED.

 

Nelson S( Roman
United States District Judge

Dated: White Plains, NY
December // , 2019

 

 
